Appeal from a judgment of the County Court of Tompkins County (Friedlander, J.), rendered April 24, 1989, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
*892We have reviewed the record and brief submitted by defense counsel and agree that there are no nonfrivolous issues which could be raised on this appeal. Consequently, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Judgment affirmed, and application to be relieved of assignment granted. Mikoll, J. P., Yesawich, Jr., Levine, Mercure and Crew III, JJ., concur.